The Chancellor.
The bill is filed to prevent the defendant from further obstructing the pomplainants’ several fishery, in the Delaware river, at Gloucester City, and to compel him to remove obstructions already placed there by him. The act complained of is the driving of piles in the river at the shore line of the fishery, for the building of a landing-place. The bill alleges that the obstructions will, if permitted to continue, wholly destroy the fishery. It prays not only a prohibitory injunction to restrain from further obstruction, but a mandatory one also, requiring the removal of the piles already driven. A preliminary prohibitory injunction was granted, but a mandatory one was denied. The complainants are not the owners of the shore at the place where the piles have been driven. That, according to the answer, is owned by the defendant’s wife. It appears by the answer that when the bill was filed, all the piles which the defendant proposed to set had been driven, and that the defendant then intended, and still intends, to do no more in that way, but only to build a platform on them for the landing, with a roof over it. The answer denies that the piles and landing-place do or will injure the fishery if the right exists. The defendant asks that the injunction may be dissolved, so as to permit him to' build the platform and roof. Under the circumstances, no right, as against the complainants, will be gained by finishing the landing-place, nor will the complainants’ claim to any relief to which they may appear on the final hearing to be entitled, be prejudiced, if the desired permission be accorded. The injunction will be modified (but without costs) so as to permit the defendant to complete the construction of the landing-place as proposed.